Citation Nr: 9927254	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as the residual of exposure to asbestos.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for hypothyroidism.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946 and from September 1947 to December 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
RO.  

In March 1998, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran suffers from heart disability, low back disability or 
disability manifested by hypothyroidism due to disease or 
injury which was incurred in or aggravated by service.  






CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for a heart disorder, a low back 
disorder and hypothyroidism.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(a), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

(The issue of entitlement to service connection for a 
pulmonary disorder is discussed in the Remand portion of this 
document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A careful review of the veteran's service medical records 
shows that, at his reenlistment examination in December 1963, 
it was noted that the veteran had had several episodes of 
left-sided chest pain on quick movements that lasted two to 
three days in duration and subsided spontaneously.  
Subsequently, in April 1966, the veteran was treated for 
possible angina; however, an electrocardiogram performed at 
the time was within normal limits.  In June 1966, the veteran 
reported for treatment with complaints of tightness in his 
chest.  He was noted to have a history of left anterior chest 
pain, which was not continuous and had occurred several times 
over the past six months.  The examination revealed no signs 
of organic heart disease.  

In addition, in May 1964, the veteran presented for treatment 
with complaints of chronic low back pain recurrent for 3+ 
years.  Routine and oblique views of the lumbosacral spine 
revealed a minimal dextro-scoliosis of the lumbar spine; 
however the disc spaces, vertebral bodies and neural arches 
were all intact and no other abnormalities were visualized.  
The final impression was that of probable postural back 
strain with spasm of the para-spinous muscles.  

The remainder of the veteran's service medical records are 
entirely negative for complaints or findings relative to a 
low back disorder or heart disorder.  Furthermore, the 
records are entirely negative for complaints or findings 
referable to hypothyroidism.  

The veteran was afforded VA examinations for arteries/veins 
and non-tuberculosis diseases and injuries in June 1994.  At 
that time, the veteran reported that he had injured his back 
performing flood relief duties in California in 1965 and that 
he had been treated at Fort Belvoir and diagnosed as having 
osteoarthritis.  He also stated that in 1986, he had "loss 
of L5-S1" disc with lumbar pain and marked limitation of 
motion such that he was unable to lift, bend, stoop or squat.  

Furthermore, the veteran noted that in 1982, he underwent a 
cardiac catheterization and was diagnosed as having coronary 
artery disease, for which he declined to undergo bypass 
surgery.  He also stated that he had been diagnosed as having 
hypothyroidism in 1994.  Resulting diagnoses from these VA 
examinations included:  coronary artery disease with 
atherosclerotic heart disease; generalized atherosclerosis; 
hypothyroidism; and low back syndrome with osteoarthritis and 
degenerative disc disease of L5-S1 with calcification of the 
abdominal aorta.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a low back disorder, a 
heart disorder and hypothyroidism, no competent evidence has 
been submitted to support his lay assertions that these 
disabilities are causally related to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
has a low back disorder, a heart disorder and/or 
hypothyroidism due to disease or injury which was incurred in 
or aggravated by service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims of service connection.  
Hence, service connection must be denied.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran did not respond to the RO's request to submit 
authorizations for the release of information and any medical 
evidence which would tend to support his assertions that his 
claimed disabilities were due to disease or injury which was 
incurred in or aggravated by service.  Consequently, the 
veteran has not put VA on notice that competent evidence 
exists that supports his claim that his low back disorder, 
heart disorder or hypothyroidism are related to disease or 
injury incurred in or aggravated by service.  Both the RO and 
the Board properly informed the veteran that it was necessary 
for him to provide evidence demonstrating that his 
disabilities were incurred in or aggravated by military 
service.  



ORDER

Service connection for a low back disorder, a heart disorder 
and hypothyroidism is denied, as well-grounded claims have 
not been presented.  



REMAND

As noted hereinabove, the Board remanded the case for 
additional development of the record in March 1998.  At that 
time, the RO was directed to schedule the veteran for a VA 
pulmonary examination in order to determine the nature and 
likely etiology of any lung disability present.  The claims 
folder and a copy of the Remand were to be made available to 
the examiner prior to the evaluation so that pertinent 
clinical records could be reviewed in detail.  All indicated 
testing was to be accomplished and all pertinent clinical 
findings reported in detail.  Based on his/her review of the 
case, the examiner was to offer an opinion as to the medical 
probability that any current lung disability was due to 
exposure to asbestos or other disease or injury in service.  
A complete rationale for all opinions expressed was also to 
be provided.  

Subsequent to the Remand, the veteran was afforded a VA 
examination in January 1999.  At that time, the veteran 
presented with complaints of minimal shortness of breath at 
rest, but significant dyspnea on exertion.  It was noted that 
he was only able to walk 100 yards before experiencing 
shortness of breath.  He was also stated to have a chronic 
cough with clear sputum production on a daily basis.  His 
current treatment included Albuterol and Atrovent metered 
dose inhalers, which he used on an as needed basis with 
relief.  He also reported a history of heavy smoking for 50 
years.  Based on the examination, the veteran was diagnosed 
as having mild chronic obstructive pulmonary disease and 
decreased diffusion capacity of carbon monoxide and 
asbestosis related to exposure to asbestos in the work place.  

Based on the report submitted, the examiner failed to follow 
the directives of the March 1998 Remand order.  Specifically, 
it is not apparent that the examining physician reviewed the 
veteran's claims folder prior to the examination.  
Furthermore, the physician's conclusion that the veteran's 
asbestosis was due to exposure to asbestos in the workplace 
was not accompanied by any supporting rationale.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination to determine the current nature and 
likely etiology of any pulmonary disease.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints relating to his pulmonary 
disease since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
pulmonary examination in order to 
determine the nature and likely etiology 
of the claimed lung disorder.  The claims 
folder and a copy of this Remand should 
be made available to the examiner prior 
to the evaluation so that the pertinent 
clinical records can be reviewed in 
detail.  All indicated testing should be 
accomplished and all pertinent clinical 
findings should be reported in detail.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that any 
currently demonstrated lung disability is 
due to exposure to asbestos or other 
disease or injury in service, as claimed 
by the veteran.  A complete rationale for 
all opinions expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







